686 N.W.2d 486 (2004)
COLIN COMMUNICATIONS, INC., Plaintiff-Appellee,
v.
SBC GLOBAL SERVICES, INC., Ameritech Business Communications Services, a division of SBC Global Services, Inc., on behalf of Michigan Bell Telephone Company, and Business Communications Services, a division of SBC Global Services Inc., on behalf of Ameritech Advanced Data Services of Michigan, Inc., Defendants-Appellants.
Docket No. 126971, COA No. 257048.
Supreme Court of Michigan.
September 17, 2004.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the September 2, 2004 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.
YOUNG, J., states as follows:
I concur in the denial of interlocutory relief because the trial judge has not foreclosed the possibility of revisiting the propriety of admitting the disputed experts' testimony. Moreover, in July, this Court provided explicit guidance to the Michigan bench and bar on the significant gatekeeping obligation of our trial courts to ensure that only reliable expert testimony is admitted for a jury's consideration. See Gilbert v. DaimlerChrysler Corp., 470 Mich. 749, 779-791, 685 N.W.2d 391 (2004), and Craig v. Oakwood Hosp., 471 Mich. 67, 77-85, 684 N.W.2d 296 (2004). Any reconsideration given to defendant's motion will be governed by the important obligations laid out in Gilbert and Craig and the new provisions of MRE 702.